POCH, J. This claim comes before the Court on the joint stipulation of the parties, which states as follows: 1. The instant claim seeks recovery in wrongful death. 2. Claimant’s deceased daughter died while she was under the care of a Department of Children and Family Services (DCFS) foster parent. 3. The Respondent concedes to liability for said death to the extent of $9,000.00 in damages. 4. The Claimant finds the amount of $9,000.00 to be a fair and reasonable assessment of damages. 5. The Claimant would accept said amount as full and final satisfaction of the instant claim. 6. After careful consideration, investigation and research, Respondent feels that an award in said amount would be a proper and satisfactory resolution to the instant claim. 7. Both parties hereby waive hearing, the submission of evidence and the filing of briefs. It is the prerogative of the Court to adjudicate for itself the issues of negligence, proximate cause and damages, and in so doing, it is not bound by facts and conclusions agreed upon by the parties. At the same time, however, the Court is not mandated to reject stipulations and agreed amounts of damages; nor is the Court desirous of interposing a controversy where none appears to exist. Where, as in the instant claim, the Court is not called upon to decide between two contrary sets of facts and legal conclusions, the decision must rest upon the propriety and validity of the stipulation submitted by the parties. The joint stipulation in this case appears to have been freely and validly entered into by all parties concerned, with full knowledge of all the facts and law involved. We therefore approve and accept the stipulation before us. Claimant, Pepper Dakota Crosby, is hereby awarded $9,000.00 as full and final satisfaction of her claim.